Citation Nr: 0303254	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  99-24 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals, frostbite, right foot, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The veteran served on active duty from April 1965 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denied a claim of entitlement 
to an increased rating for service-connected residuals, 
frostbite, right foot, evaluated as 10 percent disabling.  
The veteran appealed, and in February 2001, the Board 
remanded the claim for additional development.  


FINDING OF FACT

The veteran's service-connected residuals of frostbite, right 
foot, are manifested by complaints that include pain, 
sweating, numbness and fatigue; it is not shown to be 
productive of tissue loss, nail abnormalities, color changes, 
locally, impaired sensation, hyperhidrosis, or X-ray 
abnormalities of osteoporosis, subarticular punched out 
lesions, or osteoarthritis.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals, frostbite, right foot,  have not been met.  38 
U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.71a, 4.104, Diagnostic Code 
7122 (2002).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  However, the regulations add 
nothing of substance to the new legislation and the Board's 
consideration of the regulations do not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  The appellant 
was notified in the RO's September 1999 decision that the 
evidence did not show that the criteria for an increased 
rating for his residuals, frostbite, right foot, had been 
met.  That is the key issue in this case, and the rating 
decision, as well as the statement of the case (SOC), and the 
two supplemental statements of the case (SSOC's) informed the 
appellant of the relevant criteria.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes the discussions 
in the rating decision, SOC, and SSOC's sent to the appellant 
informed him of the information and evidence needed to 
substantiate the claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  In this case, the claims file 
includes the veteran's available service medical records, 
which were obtained from the National Personnel Records 
Center, and both VA and non-VA medical evidence.  The veteran 
has been afforded a VA examination for the disability in 
issue.  It does not appear that there are any missing records 
that have been identified and that are obtainable, and that 
are relevant to the outcome of this claim.  Finally, in 
letters from the RO to the veteran, dated in August 2001 and 
April 2002, the veteran was notified of the provisions of the 
VCAA pertaining to the duty to assist, as codified at 
38 U.S.C.A. § 5103A (West Supp. 2002).  This letter informed 
him that, provided certain criteria were met, VA would 
develop for all relevant evidence in the custody of a Federal 
department or agency, including VA medical records, Vet 
Center records, service medical records, Social Security 
Administration records, or evidence from other Federal 
agencies.  He was also notified that VA would develop for 
private records and lay or other evidence, and that it was 
ultimately his responsibility to provide evidence in support 
of his claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159(c) (2002).  Given the foregoing, the Board 
finds that there is no issue as to whether VA has complied 
with its duty to notify the appellant of his duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown , 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its 
duties to notify and to assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  


II.  Increased Rating

The veteran's service medical records show that in March 1966 
he was treated for complaints of possible frostbite to the 
right foot, to include excessive sweating.  He was advised to 
soak his feet.  In February 1967, he was treated for 
athlete's foot."  His separation examination report, dated 
in September 1969, indicates that he was treated for 
athlete's foot in May 1968, and that his feet were clinically 
evaluated as normal.  

In November 1998, the RO granted service connection for 
residuals, frostbite, right foot, evaluated as 10 percent 
disabling.  There was no appeal, and this decision became 
final.  See 38 U.S.C.A. § 7105(c) (West 1991).  In August 
1999, the veteran filed a claim for an increased rating.  In 
September 1999, the RO denied his claim, and the veteran has 
appealed.  

A review of the veteran's written statements, and the 
transcript of his hearing, held in February 2000, shows that 
he argues that a higher rating is warranted.  He essentially 
argues that his residuals include coldness and numbness, as 
well as periodic pain.  He also reported that he has foot 
sweating and foot fungus.  He asserts that he has trouble 
walking due to pain, and that he can only walk about two 
blocks.  The veteran's wife testified that the veteran's feet 
become cold throughout the year.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4 (2002).  Where entitlement to 
service connection has been established and an increase in 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). 

The veteran's frostbite residuals have been evaluated under 
38 C.F.R. § 4.104, Diagnostic Code (DC) 7122.  Under DC 7122, 
a 20 percent rating is warranted for: Cold injury residuals: 
With the following in affected parts: arthralgia or other 
pain, numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally, impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  A 10 
percent rating is warranted where there is: Arthralgia or 
other pain, numbness, or cold sensitivity.  

Note (1): Separately evaluate amputations of fingers or toes, 
and complications such as squamous cell carcinoma at the site 
of a cold injury scar or peripheral neuropathy, under other 
diagnostic codes.  Separately evaluate other disabilities 
that have been diagnosed as the residual effects of cold 
injury, such as Raynaud's phenomenon, muscle atrophy, etc., 
unless they are used to support an evaluation under 
diagnostic code 7122.  

Note (2): Evaluate each affected part (e.g., hand, foot, ear, 
nose) separately and combine the ratings in accordance with 
§§ 4.25 and 4.26.  

The relevant medical evidence for consideration in this case 
includes VA outpatient treatment reports, dated between 1999 
and 2002.  An April 1999 report contains findings that 
include normal vibratory sensation with decreased pulses in 
the feet.  The diagnoses included diabetes mellitus with 
neuropathy and microbullae.  Reports, dated in May 2000, 
contain findings of peripheral neuropathy.  The reports also 
note that there was no "c, c, e" (i.e. no clubbing, 
cyanosis or edema) and 2+ and equal pulses in the 
extremities.  A report, dated in April 2001, shows treatment 
for syncope, with findings that included absent ankle jerks, 
decreased sensitivity to pinprick in the feet to mid-calves, 
and decreased sensation in the toes.  The was mild diffuse 
lower extremity weakness at 4/5 proximally, 5/5 distally.  VA 
treatment reports, dated in March 2002, show treatment for 
symptoms unrelated to the veteran's right foot disorder.  
These reports note a history of diabetic neuropathies, with 
findings that included no edema, and 2+ pulses.  

A VA examination report, dated in October 1998, shows that 
the veteran reported that his only foot treatment since his 
separation from service was for athlete's foot.  He 
complained of cold sensitization, numbness and recent fungal 
infections.  He denied a number of other symptoms, to include 
pain, excess sweating, edema, hyperhidrosis, Raynaud's 
phenomenon, disturbances in nail growth, arthritis and 
amputations or tissue loss.  He reported a five-year history 
of diabetes, and indicated that he had hypertension.  On 
examination, there was evidence of fungus or other infection, 
and temperature was cool.  Texture was rough, with all other 
findings normal, to include normal neurological, orthopedic 
and vascular examinations (subjective neurological complaints 
were noted).   The examiner noted that the veteran had fungal 
infection of the skin, numbness, and cold feeling 
"consistent with sequelae of cold injury."

A VA examination report, dated in September 1999, shows that 
the veteran reported that he had sharp pains in his instep 
and the bottoms of his feet, as well as numbness.  The 
examiner indicated that since the veteran's last examination, 
he complained that his cold and pinprick paresthesias had 
increased and affected his ability to drive, and that walking 
had become more difficult, with pain on the instep after 
walking two blocks.  He also complained that he was more cold 
sensitive.  On examination, there was no edema, and sensation 
was intact.  The feet were cool, and sensate no pain or joint 
motions.  There was pes planus bilaterally.  The nails were 
normal.  

Reports from James H. Kilgore, M.D., (the Surgery Clinic of 
Columbus, P.A.), dated in 2000, show that overall, the 
veteran complained of pain, coldness, cold sensitivity and 
numbness in the legs.  A January 2000 report notes non-
palpable pulses bilaterally, with a sensory examination that 
was within normal limits.  Range of motion and muscle 
strength was "very good."  The report notes delayed 
capillary fill time (three seconds for the right foot).  The 
veteran was referred for further testing.  A February 2000 
report shows that, on examination, there were no popliteal 
pulses, and a markedly decreased dorsalis pedis pulse.  
However, Doppler signals were good.  On neurological 
examination, the veteran was grossly intact.  An arterial 
study, dated in February 2000, contains impressions of 
significant bilateral iliac artery disease, a suggestion of 
bilateral SFA (superficial femoral artery) disease, and a 
recommendation for an arteriogram.  

A VA examination report, dated in May 2001, shows that the 
veteran complained of shooting foot pain, cold intolerance 
and cramping after walking.  On examination, there was no 
hair from the mid-shins to the feet.  The skin was without 
ulceration, breakdown or callosus.  There was no evidence of 
fungal disease or nail disease.  Pulses were not palpated at 
the dorsalis pedis or posterior tibia bilaterally.  There was 
no unusual tenderness, loss of sensation, or sweating in the 
feet.  The examiner noted that the veteran had two diseases 
that contributed to his symptoms (specifically, peripheral 
vascular disease and diabetes), but that some of the 
veteran's symptoms were more in line with residuals of 
frostbite.

Reports from Michelle Atkinson, M.D., and Jim South, M.D., 
all dated between 2000 and 2002, show treatment for a variety 
of symptoms, to include skin symptoms and diabetes mellitus.  
The skin conditions were diagnosed as tinea corporis and 
perianal dermatitis.  The reports also show treatment for 
skin symptoms of the left leg following an injury.  

The Board finds that a rating in excess of 10 percent is not 
warranted.  The Board initially notes that the veteran has 
been diagnosed with several conditions which may be 
contributing to his right foot symptoms, specifically, pes 
planus, diabetes, vascular disease and peripheral neuropathy.  
Service connection is not currently in effect for any of 
these conditions.  However, in the Board's opinion, the 
claims file does not currently contain a medical opinion 
which adequately dissociates any of the symptoms from these 
(nonservice-connected) disorders from the veteran's residuals 
of frostbite of his right foot.  In such cases, the Court has 
held that when it is not possible to separate the effects of 
a service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
on any issue be resolved in the veteran's favor, and that 
such signs and symptoms be attributed to the service-
connected condition.  Mittleider v. West, 11 Vet. App. 181 
(1998).

The veteran's frostbite is manifested by complaints of pain, 
numbness, cold sensitivity and other subjective neurological 
complaints, with findings that included decreased pulses and 
capillary fill time.  However, the evidence does not show 
that the has tissue loss, nail abnormalities, color changes, 
locally, impaired sensation, hyperhidrosis, or X-ray 
abnormalities, to include osteoporosis, subarticular punched 
out lesions, or osteoarthritis.  Therefore, despite the 
veteran's subjective complaints, the Board finds that 
overall, his symptoms are not shown to be sufficiently severe 
to warrant a higher rating.  Therefore a rating in excess of 
10 percent for residuals of frostbite, right foot, is not 
warranted under DC 7122.  

A rating in excess of 10 percent is not warranted under any 
other potentially applicable diagnostic code.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).
Specifically, despite some possible findings of paresthesias, 
the evidence shows that overall, the veteran's neurological 
and orthopedic examinations have consistently been normal.  
In addition, the evidence, to include findings pertaining to 
muscle strength and ranges of motion, does not show that the 
veteran has a marked limitation of motion of the right ankle, 
or a moderately severe right foot injury so as to warrant a 
rating in excess of 10 percent under 38 C.F.R. § 4.71a, DC 
5271 or DC 5284; see also  38 C.F.R. §§ 4.40 and 4.45; see 
also DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's residuals, 
frostbite, right foot, warrants no higher than a 10 percent 
rating.  

The Board has determined that the preponderance of the 
evidence is against the claim.  To that extent, the oral and 
written testimony of the veteran as to an increased level of 
severity of the disability at issue is unsupported.  It 
follows that there is not such a balance of the positive 
evidence with the negative evidence to otherwise permit a 
favorable determination on this issue.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for residuals, frostbite, 
right foot, is denied.


	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

